Citation Nr: 1022475	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-24 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran subsequently requested 
that jurisdiction of his case be transferred to the Waco, 
Texas, VARO.  The Board also notes that the September 2007 
rating decision also denied entitlement to a total rating 
based upon individual unemployability (TDIU), but that in 
correspondence dated in May 2008 the Veteran withdrew his 
appeal for TDIU.  The appeal as to this matter has been 
appropriately withdrawn and the Board has no jurisdiction 
over the issue.  See 38 C.F.R. § 20.204 (2009); but see Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a 
TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for increased 
compensation).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided adequate VCAA notice by 
correspondence dated in February 2007.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that he is unable to work 
because of his PTSD and that a 100 percent rating is 
warranted.  In a February 2007 VA application for increased 
compensation based upon unemployability he reported he had 
last worked as a welder in 1997; however, in subsequent 
statements and in reports of medical history he stated he 
sold a store he had owned for many years in January 2007 
because he was unable to interact with his employees and the 
public.  VA correspondence dated in March 2008 requested that 
he provide additional information related to his claim and 
his occupational activities over the past five years.  In 
correspondence dated in April 2008 the Veteran reported that 
he had owned the store for 25 years and that prior to its 
sale in January 2007 his sister managed the store because he 
could only work 10 to 12 hours per week.

In a June 2008 VA Form 9 his service representative also 
reported that examination reports dated in March 1, 2007, and 
September 6, 2007, submitted in support of the claim were 
apparently not considered in the adjudication of the claim.  
The Board notes there is no indication in the present record 
of these records identified as having been submitted to the 
Houston VARO on August 27, 2007.  In light of the 
inconsistent evidence of record as to employability and the 
missing examination reports, the Board finds additional 
development is required for an adequate determination.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him for PTSD.  He should be 
specifically requested to provide 
either copies of the examination 
reports dated March 1, 2007, and 
September 6, 2007 (as referenced in the 
June 2008 VA Form 9), or to provide the 
necessary authorization for VA to 
assist him in obtaining copies of these 
records if these are private providers.  
Appropriate efforts should be taken to 
obtain all pertinent VA treatment 
records.

After the Veteran has signed any 
appropriate releases, all identified 
pertinent records should be obtained 
and associated with the claims folder.  
Attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA mental disorders examination for an 
opinion as to the current nature and 
extent of his service-connected PTSD.  
The examination must be conducted 
following the protocol in VA's Review 
Examination for PTSD, revised on April 2, 
2007.

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this records 
review took place should be included in 
the report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


